Chancellor J. Johnston
delivered the opinion of the court.
By the evidence, it appears that Dutart gave his note for just such a title as he has got; that he made the arrangement, pressed the other parties into it, and to overcome their reluctance, even went so far as to give his bond to indemnify for a departure from the will; and undertook to stand between the executor and his co-plaintiffs.
He has been let into possession, and has committed waste on the land, for two shares of which, the notes were given.
Host, for motion.
Dukkin, contra.
Filed 21st March, 1837.
The chancellor was clearly right, in dismissing the bill as to Dutart.
With respect to the minors, the court will leave them to make-their own' choice, when they come oí age, whether to abide by the decision or not. This is the course of the court in such cases. The bill must be dismissed entirely, at the cost of Dutart, who in. stituted the suit; and it is so ordered.
An order was made on the 18th January, 1837, to enjoin the Collection of the notes, until the rights oí the devisees, for whose shares in the realty the notes were given, should be settled. The eourt hereby declares their rights to be to have the notes collected, and on coming of age to have a reasonable time, after they are informed of their interests, to elect between taking their shares of the notes, or to insist on their devises. The order referred to, is therefore rescinded.
J. JOHNSTON.
We concur,
DAVID JOHNSON,
WILLIAM HARPER.